Citation Nr: 9923910	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  96-14 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

What evaluation is warranted for the period from May 16, 
1995, for residuals of left forearm wound.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from April 1969 to March 1971, 
including service in the Republic of Vietnam.  

In September 1998, the issue of the veteran's entitlement to 
an increased (compensable) disability rating for residuals of 
left forearm wound, was before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The Board remanded the veteran's case to the RO to 
afford the veteran a compensation examination.  All other 
matters before the Board in 1998 have been resolved.  The 
only remaining issue is what evaluation is warranted for the 
period from May 16, 1995, for residuals of left forearm 
wound.  


FINDING OF FACT

Since May 16, 1995, there has been no objective evidence of 
an identifiable scar, loss of motion, neurologic deficit, or 
other functional impairment of the left forearm.  


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of left 
forearm wound since May 16, 1995, have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection by the RO in June 1997, and, as such, the claim 
for the increased (compensable) disability evaluation is 
well-grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995).  In a case such as this the entire 
period is to be considered to ensure that consideration is 
given to the possibility of staged ratings; that is, separate 
ratings for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  
After reviewing the evidence, the Board is satisfied that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and that no further 
assistance is required to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a).  

By rating decision in June 1997, the RO granted service 
connection for residuals of left forearm wound, assigning a 
noncompensable disability rating from May 16, 1995.  In 
evaluating the veteran's claim for a compensable evaluation 
for his service-connected disorder, the Board considers the 
evidence of record as compared to the criteria in the VA 
Rating Schedule.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Factual Background

The service medical records are negative for a left forearm 
wound or its residuals.  Service connection was granted for 
this combat veteran on the basis of his award of the Purple 
Heart Medal, and his statement regarding the circumstances of 
the injury supported by that of a service comrade who 
reported wrapping the left arm after the injury was 
sustained.  

When the veteran was examined by VA in March 1971 no 
significant lesions were identified and no joint deficit was 
noted.  On examination by VA in October 1995, the veteran's 
only medical complaint was that he had had recurrent kidney 
stones.  His extremities showed no disability.  An October 
1995 psychiatric study noted a history of a left arm shell 
fragment wound. 

On general medical examination by VA in January 1999, the 
left arm did not reveal any focal deficits.  There was no 
identifiable scar.  Muscle strength was 5+/5+ with extension 
and flexion of the arm.  There was no muscle weakness, 
atrophy, or damage noted.  The bony structures were well 
aligned without any appreciable abnormality.  Neurological 
examination was within normal limits with no focal neurologic 
deficits.  There was no weakened movement noted in the left 
forearm, including no weakened movement against varying 
resistance, and no excess fatigability with use noted.  The 
left upper extremity was well coordinated without painful 
motion or pain with use.  There was no associated limitation 
of motion.  The claims folder was reviewed in detail.   There 
were diagnoses of shrapnel wound to the left forearm with 
residual foreign body in the ulna, and no identifiable scar 
in the left forearm.  

On dermatologic examination by VA in January 1999, the 
veteran denied any symptoms associated with his left arm 
shrapnel injury with the exception that the left forearm is 
occasionally sensitive to the cold.  He reported that this 
required him to wear two pairs of gloves on the left hand 
during the winter.  In addition, he reported that at times 
the arm tired more quickly.  He reported that he was a 
surveyor and was not able to use the left arm quite as long 
as the right arm.  He thought that this might be related to 
the fact that he is right handed.  

Examination of the left forearm did not reveal any 
identifiable scar.  There was no muscle wasting or muscle 
atrophy.  The bony structures appeared to be well aligned 
without any abnormalities.  The muscle strength on the left 
forearm was 5+/5+ with extension and flexion, and there were 
no deficits noted as compared to the right.  X-rays of the 
left forearm revealed a well circumscribed round, very dense 
metallic structure within the proximal ulna.  There was no 
evidence of old fracture deformity.  The diagnoses were no 
identifiable scars at this time, and residual shrapnel 
located within the left proximal ulna with no residuals at 
this time.  

Analysis

In light of Fenderson, the Board must consider and document 
whether a "staged rating" is warranted in this case.  
Generally, separate ("staged") ratings may be assigned with 
respect to original claims for distinct separate periods of 
time during the appeal period based on the facts found.  In 
this case, however, there is no evidence that the disability 
caused by the left forearm wound has changed since May 16, 
1995.  Hence, staged ratings are not warranted. 

When the veteran's case was remanded in September 1998, one 
of the purposes was to provide a compensation examination 
directed to the service-connected disability in light of the 
Court's decision in DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995), which requires greater consideration of the degree of 
functional loss due to pain under 38 C.F.R. § 4.40 (1998) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45 (1998).  
The DeLuca factors were considered by VA's examiners, and all 
resulted in negative or normal findings.  The diagnoses 
reflect that other than the retained foreign body, there are 
no residuals of the left forearm wound.  

The clinical evidence prior to 1999 does not provide any 
appropriate basis for the assignment of a compensable 
disability evaluation.  VA examinations in 1999 show that 
there is no residual of the left forearm wound which produces 
disability, although a retained foreign body is apparent on 
X-rays of the ulna.  The absence of any disability producing 
residual precludes the assignment of a compensable disability 
rating.  

For example, scarring is often a residual of a wound.  A 10 
percent rating is provided for superficial scars which are 
tender and painful on objective demonstration under 
Diagnostic Code 7804.  The RO has rated the disability by 
analogy to a diagnostic code that provides for rating other 
scars on limitation of the part affected under Diagnostic 
Code 7805.  Analogous ratings are provided by 38 C.F.R. 
§ 4.20 (1998).  In every instance where the schedule does not 
provide a zero percent evaluation as for Diagnostic Code 
7805, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (1998).  

Here, there is no identifiable scar on objective examination, 
and no wound residual produces any functional impairment or 
disability of bone, muscle, or nerve of the left upper 
extremity.  None of the rating codes assigned for rating 
scars or any other diagnostic code reserved for rating 
disability of the left upper extremity provides for a 
compensable disability rating where, as here, there are no 
disability producing residuals of the service-connected left 
forearm wound demonstrated on objective examination.  Hence, 
there is no basis for a compensable rating.  Thus, the 
benefit sought on appeal is denied.

In reaching this decision the Board considered whether a 
compensable evaluation is warranted under the regulations 
pertaining to muscle injuries.  Notably, however, while there 
is evidence of a retained foreign body, there is no evidence 
of entrance or exit scars, loss of deep fascia or muscle 
substance, loss of tone, or objective evidence of fatigue.  
Hence the provisions of 38 C.F.R. § 4.56 (1998) do not 
provide a basis for the assignment of a compensable rating.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

A noncompensable rating is warranted for the period from May 
16, 1995, for residuals of left forearm wound.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

